[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 05-15923                   December 28, 2006
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                 CLERK

                 D. C. Docket No. 03-00845-CV-J-TEM

NORTH POINT TRAWLERS, INC.,
as owner and operator of the
F/V Band of Gold,

                                                    Plaintiff-Counter-
                                                    Defendant-Appellee,

                                 versus

ERVIN SONNY STREATER,

                                                    Defendant-Counter-
                                                    Claimant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (December 28, 2006)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
       Ervin Sonny Streater appeals the district court’s judgment, after a bench

trial, in favor of North Point Trawlers, Inc. (NPT). NPT filed a declaratory

judgment action concerning the duty of NPT to pay Streater maintenance and cure

benefits as a result of a September 29, 2002, accident. Streater, in turn, filed a

counterclaim seeking damages of maintenance and cure benefits.1 On appeal,

Streater asserts the district court erred in (1) finding NPT had no duty to pay

maintenance and cure benefits to Streater, and (2) failing to require a written

agreement between NPT and Streater, pursuant to 46 U.S.C. § 10601.

       As to the first issue, we conclude Streater was not answerable to the call of

duty at the time of the accident, and affirm for the reasons stated in the district

court’s well-reasoned order of September 29, 2005. As to the second issue, the

district court did not address this issue in its order because Streater did not raise it

until filing Proposed Conclusions of Law after the bench trial. This was too late to

raise a new legal issue for the first time. See MCA Television Ltd. v. Feltner, 89
F.3d 766, 771 (11th Cir. 1996) (stating when a legal issue was raised for the first

time in closing argument, “the time to raise this issue was in the issue of law

section of the pretrial stipulation, or, at the very latest, during his case at trial”).


       1
         The Veterans Administration (VA) intervened in the action, seeking reimbursement of
$132,508.52 as total medical benefits made payable to Streater. The VA is not participating in
this appeal.

                                               2
Streater failed to timely raise this issue in the district court, and he cannot now

raise it here. See id.

      AFFIRMED.




                                           3